
	

113 S2834 IS: Protect Veterans Employment and Training Services Act of 2014
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2834
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Toomey (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to protect employment and training services for veterans,
			 and for other purposes.
	
	1.Short titleThis Act may be cited as the Protect Veterans Employment and Training Services Act of 2014.2.Protection of employment and training services for veterans(a)Disabled veterans' outreach programSection 4103A of title 38, United States Code, is amended—(1)in subsection (a), by adding at the end the following new paragraphs:(4)If a disabled veterans' outreach program specialist is not able to assist all eligible veterans
			 seeking his or her assistance
			 under this chapter, the Secretary may establish an order of priority for
			 the furnishing of such assistance that is consistent with paragraph (1) of
			 this subsection
			 and
			 section 4102 of this title.(5)A disabled veterans' outreach program specialist may perform an initial intake and assessment of an
			 individual under this chapter in order to—(A)determine whether the individual is a special disabled veteran, another disabled veteran, or
			 another eligible veteran;(B)administer the order of priority set forth in paragraph (1) and any order of priority established
			 under paragraph (4); and(C)assess the needs of the individual, including whether the individual needs intensive services.; and(2)by adding at the end the following new subsection:(e)LimitationThe Secretary may not impose any restriction on the
			 duties that a disabled veterans’ outreach program specialist may perform
			 or on the individuals whom a disabled veterans’ outreach program
			 specialist
			 may assist other than those specifically provided for in this
			 chapter..(b)Local veterans' employment representativesSection 4104 of title 38, United States Code, is amended—(1)in subsection (b)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;(B)in the matter before subparagraph (A), as redesignated by subparagraph (A) of this paragraph, by
			 inserting (1) before As principal duties;(C)by adding at the end the following new paragraphs:(2)In addition to the principal duties required by paragraph (1), a local veterans' employment
			 representative may furnish employment, training, and
			 placement services directly to eligible veterans and eligible persons.(3)Each local veterans’ employment representative shall spend a majority of his or her time as a local
			 veterans’ employment representative carrying out the principal duties set
			 forth in subsection (b).; and(D)in the heading, by striking Principal;(2)by redesignating subsection (f) as subsection (g); and(3)by inserting after subsection (e) the following new subsection (f):(f)LimitationThe Secretary may not impose any restriction on the
			 duties that a local veterans’ employment representative may perform or on
			 the individuals whom a local veterans’ employment representative may
			 assist
			 other than those specifically provided for in this chapter..
				
